Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143502                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143502
                                                                    COA: 294826
                                                                    Genesee CC: 08-023861-FC
  ANDRE MONTEEK EDWARDS,
          Defendant-Appellant.

  _________________________________________/

        By order of December 28, 2011, the application for leave to appeal the June 21,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Vaughn (Docket No. 142627). On order of the Court, the case having been
  decided on July 9, 2012, 491 Mich 642 (2012), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would remand this case to the Court of
  Appeals for reconsideration in light of People v Vaughn.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
           t1031                                                               Clerk